Citation Nr: 0217290	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for torn anterior 
cruciate ligament of the right knee.

2.  Entitlement to service connection for headaches to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for blackouts and 
blurred vision to include as due to undiagnosed illness.

4.  Entitlement to service connection for achy joints to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for stuttering to 
include as due to undiagnosed illness.

6.  Entitlement to service connection for sleep problems, 
loss of appetite and behavioral changes, to include as due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from December 1988 to July 
1994.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating 
that the veteran currently has torn anterior cruciate 
ligament of the right knee that is causally related to 
service.

2.  There is no competent medical evidence demonstrating 
that the veteran currently has an undiagnosed illness 
manifested by headaches or that any condition manifested by 
headaches is causally related to service.

3.  There is no competent medical evidence demonstrating 
that the veteran currently has an undiagnosed illness 
manifested by blackouts and blurred vision or that any 
condition manifested by blackouts and blurred vision is 
causally related to service.

4.  There is no competent medical evidence demonstrating 
that the veteran currently has an undiagnosed illness 
manifested by achy joints or that any condition manifested 
by achy joints is causally related to service.

5.  There is no competent medical evidence demonstrating 
that the veteran currently has an undiagnosed illness 
manifested by stuttering or that any condition manifested by 
stuttering is causally related to service.

6.  There is competent medical evidence demonstrating that 
the veteran currently has depression manifested by sleep 
problems, loss of appetite and behavioral changes that are 
causally related to service.


CONCLUSIONS OF LAW

1.  Torn anterior cruciate ligament of the right knee was 
not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620, 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.326).

2.  Headaches, to include as due to undiagnosed illness, 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001); Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976 (Dec. 27, 2001); 66 Fed. Reg. 56,614-15. (Nov. 
9, 2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)); 
38 C.F.R. §§ 3.303, 3.317 (2001).

3.  Blackouts and blurred vision, to include as due to 
undiagnosed illness, were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001); 
Veterans Education and Benefits Expansion Act of 2001, 
Public Law No. 107-103, 115 Stat. 976 (Dec. 27, 2001); 66 
Fed. Reg. 56,614-15. (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)); 38 C.F.R. §§ 3.303, 3.317 (2001).

4.  Achy joints, to include as due to undiagnosed illness, 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001); Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976 (Dec. 27, 2001); 66 Fed. Reg. 56,614-15. (Nov. 
9, 2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)); 
38 C.F.R. §§ 3.303, 3.317 (2001).

5.  Stuttering, to include as due to undiagnosed illness, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1153, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2001); 
Veterans Education and Benefits Expansion Act of 2001, 
Public Law No. 107-103, 115 Stat. 976 (Dec. 27, 2001); 66 
Fed. Reg. 56,614-15. (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)); 38 C.F.R. §§ 3.303, 3.317 (2001).

6.  Sleep problems, loss of appetite and behavioral changes, 
to include as due to undiagnosed illness, have been 
attributed to depression which was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001); Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (Dec. 27, 2001); 66 Fed. Reg. 56,614-
15. (Nov. 9, 2001) (to be codified at 38 C.F.R. § 
3.317(a)(1)(i)); 38 C.F.R. §§ 3.303, 3.317 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  With the exception of the 
amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the 
second sentence), and 3.159(c)(4)(iii), "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.

In any claim such as this, the Secretary is required to 
notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be obtained 
by the Secretary.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 
3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The record contains a letter sent by VA to the 
veteran notifying the veteran of the evidence needed in his 
claims and informing him about the VCAA.  Records identified 
by the veteran have been obtained.  Since the communications 
by the RO meet the standard set forth by the VCAA with 
regard to the duty to inform, the Board finds that no 
further development is needed.  

As to the duty to assist, as set forth in the VCAA and as 
reiterated in Quartuccio, the Board notes that the veteran 
has been afforded the opportunity for examinations.  The 
veteran was scheduled for examinations recently for 
evaluation of all of his alleged disorders but failed to 
report.  There are multiple VA examinations which do address 
the alleged disabilities.  The Board finds that scheduling 
the veteran for an additional examination will not be 
dispositive in this case, where the veteran failed to report 
for a prior examination.  No other treatment sources have 
been identified.  Since these actions meet the standard set 
forth by the VCAA with regard to the duty to assist, the 
Board finds that no further development is needed.  

II.  Service Connection Claims

The veteran claims he suffers from right knee disability 
that is related to activity in service.  He also claims that 
headaches, blackouts, achy joints, stuttering and sleep 
problems, loss of appetite and behavioral problems are due 
to undiagnosed illness related to his Persian Gulf War 
service.  In this regard, as noted above, in order to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular injury or disease resulting in a current 
disability was incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  In 
addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2001).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans. 38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (2001). VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section 
if any of the following is the case: there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

A.  Right Anterior Cruciate Ligament

Relevant evidence includes service medical records, VA 
outpatient treatment notes and VA examination reports, a 
report from a private hospital showing complaints of 
headache and blurred vision, as well as lay statements.  
Service medical records are negative for right knee injury.  
VA records show that the veteran first complained of right 
knee pain in October 1997 after a fall while running.  An 
MRI was consistent with torn ligament of the right knee.  In 
November 1997, he complained of an altered gait requiring a 
cane.  He was scheduled for right ACL reconstruction in 
February 1998.  A report of VA examination dated in August 
1998 reveals torn anterior cruciate ligament, right knee.  
The veteran stated his pain began in 1992 while he was a 
parachute jumper in service.  

Additional treatment records show continued complaints of 
pain related to the right knee.  These have been attributed 
to a torn ACL.  None of the medical providers that have 
evaluated or treated the veteran has indicated that there is 
a relationship between service, including any parachute 
duties, and his current right ACL problems.  The veteran 
failed to report for an examination which could have 
assisted in determining whether there was a relationship.  
Considering 38 C.F.R. § 3.656 (2001), the claim will be 
decided on the current evidence.  The Board notes in this 
regard that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Thus, the Board finds that the preponderance of the evidence 
is against the claim of service connection for right 
anterior cruciate ligament tear.  There is no medical 
evidence that any current disability relating to the right 
anterior cruciate ligament was related to service or 
incidents of service.  Service medical records show no 
treatment for such a disability or injury, and the veteran 
did not present for treatment until over three years 
following service.  Thus, there was no chronic disease in 
service or within any presumptive period following service.  
Further, there has been no continuity of symptomatology 
since service.  

The veteran has indicated his belief that his right knee 
injury was caused by his parachute jumps.  The issue in this 
case ultimately rests upon verified medical opinion and 
interpretations of medical evidence and conclusions.  The 
veteran as a layperson, with no apparent medical expertise 
or training, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Thus, the veteran's statements do not 
establish the required evidence needed, and the claim must 
be denied.

B.  Undiagnosed Illness Claims

Service medical records are negative for findings of chronic 
disability manifested by any of the alleged undiagnosed 
illness complaints.  As to headaches, however, the Board 
notes that the veteran was seen in January 1990 and February 
1993 for sinus problems.  Headaches were noted secondary to 
dehydration and viral syndrome, and left otitis media.  The 
veteran underwent several examinations in regard to his 
claims for undiagnosed illness.  In September 1994, VA 
examination disclosed history of headaches of unknown 
etiology.  A private treatment record dated in December 1996 
indicated cephalgia/possible migraine.  CT scan of the head 
was normal.  VA examination in August 1998 revealed 
complaints of headaches and no relevant diagnosis.  MRI was 
reportedly negative.  

Following a review of this evidence, the Board thus finds 
that the veteran's various symptomatic complaints related to 
headaches have been attributed by an examiner to a known, 
clinical diagnoses, cephalagia/migraine headaches.  The 
claim for headaches as due to undiagnosed illness, 
therefore, must be denied.  Further, the preponderance of 
the evidence is against a claim of service connection for 
headaches, as the condition has not been shown to be related 
to service.  Specifically, the incidents in service were 
acute and transitory, and related to other illnesses.  No 
examiner has attributed chronic headaches to service or any 
incident of service.  No chronic disease was shown in 
service or within the presumptive period, and there has not 
been continuity of symptomatology since service.  

The veteran has indicated his belief that his headaches 
began in service and that they are related to service.  
Inasmuch as the record does not show chronic headaches in 
service, the Board must disagree.  Further, while the 
veteran can say he had headaches in service, the issue in 
this case ultimately rests upon verified medical opinion and 
interpretations of medical evidence and conclusions.  The 
veteran as a layperson, with no apparent medical expertise 
or training, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Thus, the veteran's statements do not 
establish the required relationship between headaches and 
service, and the claim must be denied.

As to blackouts and blurred vision, isolated incidents of 
dizziness and vertigo/shakes were noted when the veteran had 
flu like symptoms.  During VA examination in September 1994, 
the veteran reported four episodes of blackouts, the last 
occurring in May 1994.  During the August 1998 VA 
examination he reported blackouts, and he was diagnosed with 
vertigo of unknown etiology.  VA treatment records reveal he 
was evaluated for this condition, with all results being 
normal.  

Following a review of this evidence, the Board thus finds 
that the veteran's various symptomatic complaints related to 
blackouts and blurred vision have been attributed by an 
examiner to a known, clinical diagnoses, vertigo of unknown 
etiology.  The claim for blackouts and blurred vision as due 
to undiagnosed illness, therefore, must be denied.  Further, 
the preponderance of the evidence is against a claim of 
service connection for blackouts and blurred vision, as the 
condition has not been shown to be related to service.  
Specifically, the incidents in service were, as with the 
headaches, acute and transitory, and related to other 
illnesses.  No examiner has attributed blackouts and blurred 
vision to service or any incident of service.  No chronic 
disease was shown in service or within the presumptive 
period, and there has not been continuity of symptomatology 
since service.  

The veteran has indicated his belief that his blackouts and 
blurred vision began in service and that they are related to 
service.  Inasmuch as the record does not show chronic 
blackouts and blurred vision in service, the Board must 
disagree.  Further, while the veteran can say he had 
symptoms in service, the issue in this case ultimately rests 
upon verified medical opinion and interpretations of medical 
evidence and conclusions.  The veteran as a layperson, with 
no apparent medical expertise or training, is not competent 
to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Thus, the veteran's statements do not establish the required 
relationship between blackouts and blurred vision and 
service, and the claim must be denied.

As to the claim for achy joints, there were no complaints or 
findings of this condition in service.  He was treated for 
strain of the knee and shoulder, but there were no findings 
of achy joints.  VA examination reports and treatment 
reports record the veteran's complaints of these problems.  

Following a review of this evidence, the Board thus finds 
that the veteran's various symptomatic complaints related to 
achy joints have been attributed by an examiner to a known 
clinical diagnoses, including anterior cruciate ligament 
tear (following service), and left knee arthritis.  The 
claim as due to undiagnosed illness, therefore, must be 
denied.  Further, the preponderance of the evidence is 
against a claim of service connection for achy joints, as 
the condition has not been shown to be related to service.  
There is no current corroborative evidence of achy joints as 
a disability.  No examiner has attributed achy joints to 
service or any incident of service.  No chronic disease was 
shown in service or within the presumptive period, and there 
has not been continuity of symptomatology since service.  

The veteran has indicated his belief that his achy joints 
began in service and that they are related to service.  
Inasmuch as the record does not show chronic achy joints in 
service, the Board must disagree.  Further, while the 
veteran can say he had symptoms in service, the issue in 
this case ultimately rests upon verified medical opinion and 
interpretations of medical evidence and conclusions.  The 
veteran as a lay person, with no apparent medical expertise 
or training, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Thus, the veteran's statements do not 
establish the required relationship between achy joints and 
service, and the claim must be denied.

As to stuttering, the record shows that this disability pre-
existed service.  The veteran was seen for this disability 
on a few isolated occasions in service, indicating that the 
disability was worse with stress.  No VA examination or 
other report has indicated that the pre-existing stuttering 
was permanently worsened in service.  The Board thus finds 
that the veteran's stuttering is not an undiagnosed illness, 
but rather a condition that pre-existed service.  There is 
no competent evidence that the disability permanently 
worsened beyond the natural progress of the disease in 
service.  38 C.F.R. § 3.306.  Thus, the preponderance of the 
evidence is against the claim.  

The veteran has indicated his belief that his stuttering 
began in or was worsened in service.  Again, while the 
veteran can say he had symptoms in service, the issue in 
this case ultimately rests upon verified medical opinion and 
interpretations of medical evidence and conclusions.  The 
veteran as a layperson, with no apparent medical expertise 
or training, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Thus, the veteran's statements do not 
establish the required relationship between stuttering and 
service, and the claim must be denied.

Finally, as to the claim regarding sleep problems, loss of 
appetite and behavioral changes to include as due to 
undiagnosed illness, service medical records show that there 
were complaints regarding these issues.  The veteran 
reported depression related to marital problems at the time 
of his separation examination.  He weighed 162 pounds.  

The veteran has reported behavioral changes since service.  
VA examination in January 1995 reflected that he was 
divorced with two children.  Further VA examination and 
records show diagnosis of depression resulting in mood 
swings and irritability.  The veteran has reported in 
examinations that his sleep problems and appetite problems 
are related to his depression.  His weight since service has 
been listed as 185 pounds.  A VA examiner has diagnosed 
anorexia secondary to chronic depression.  

Thus, the veteran's sleep problems, loss of appetite and 
behavioral changes have been attributed by a medical 
examiner to a known clinical diagnosis, depression.  This 
condition was first noted in service.  The veteran has 
demonstrated fairly continuous symptoms since service.  
Thus, resolving reasonable doubt in the veteran's favor, the 
Board will find that the evidence is in equipoise as to 
whether or not the veteran has this disability, as described 
but characterized as depression, and will grant service 
connection for that disability.  

In short, the veteran's various somatic complaints, listed 
above, are not attributable to an "undiagnosed illness."  
Service connection under section 3.317 is available only for 
undiagnosed illnesses attributable to Southwest Asia service 
during the Persian Gulf War, i.e., those illnesses which "by 
history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis."  

In deciding these claims, the Board observes that during the 
pendency of this appeal, a new law was passed which amended 
the statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans. 38 U.S.C.A. §§ 1117, 
1118 (West 1991 & Supp. 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 
Stat. 976 (2001).  These changes became effective on March 
1, 2002.  Among other things, these changes revised the term 
"chronic disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include not only an undiagnosed illness, but 
also a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 38 U.S.C.A. § 1117(a)(2)(B) (West 1991 & 
Supp. 2002). Pursuant to Karnas v. Derwinski, 1 Vet. App. 
308 (1991), where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Thus, the Board must analyze the veteran's 
Persian Gulf War undiagnosed illness claims that remain 
denied, under the revised regulations as well.

The Board finds that, even under these new criteria, the 
veteran's claims for service connection based on undiagnosed 
illness that were denied herein must fail.  There are simply 
no objective indicators of medically unexplained chronic 
multisymptom illness.  As noted above, the veteran's claimed 
disorders have not been attributed by examiners to a 
medically unexplained chronic multisymptom illness.  On the 
contrary, examiners have determined, based on the veteran's 
most recent assertions, that there are known diagnoses.  His 
daily activity does not suggest limits due to fatigue.  
Therefore, the Board finds that, even under the revised 
language of 38 U.S.C.A. §§ 1117 and 1118, the veteran's 
claims for service connection for various disorders due to 
an undiagnosed illness must be denied.


ORDER

Service connection for torn anterior cruciate ligament of 
the right knee is denied.

Service connection for headaches to include as due to 
undiagnosed illness is denied.

Service connection for blackouts and blurred vision to 
include as due to undiagnosed illness is denied.

Service connection for achy joints to include as due to 
undiagnosed illness is denied.

Service connection for stuttering to include as due to 
undiagnosed illness is denied.

Service connection for sleep problems, loss of appetite and 
behavioral changes characterized as depression, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

